Citation Nr: 1114930	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  02-02 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depressive reaction associated with anxiety, prior to September 16, 2005.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), prior to September 16, 2005.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to July 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2000 rating decision in which the RO continued a 50 percent rating for the Veteran's service connected depression reaction associated with anxiety.  In July 2001, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2002, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) also in March 2002.

In July 2003, the Board remanded the claim to the RO to afford due process and for other development.  Following completion of the requested development, in a March 2005 rating decision, the RO recharacterzied the Veteran's service-connected psychiatric disability to include PTSD (as reflected on the title page), and increased the rating for the disability from 50 percent to 70 percent, effective April 18, 2000 (the date of the Veteran's claim for increase) (as reflected in the April 2005 supplemental SOC (SSOC).  

In August 2005, the Board remanded this matter to the RO (via the Appeals Management Center (AMC), in Washington, DC) for additional development.  Following its completion of the Board's requested actions, the RO continued the denial of the Veteran's claim (as reflected in a November 2005 SSOC) and returned this matter to the Board for further appellate consideration.  

The Board denied the claim in March 2006.  The Veteran appealed the March 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2007, counsel for the Veteran and the VA Secretary filed a Joint Motion with the Court to vacate and remand the March 2006 Board decision.   By Order also dated in August 2007, the Court granted the Joint Motion, vacating the Board's decision and remanding this matter to the Board for further proceedings consistent with the Join Motion.  

Following the Court's Order, the Board remanded the claim for a rating in excess of 70 percent for PTSD with depressive reaction associated with anxiety, prior to September 19, 2005.  In the remand, the Board also pointed out that the claim for a TDIU prior to September 16, 2005, was inextricably intertwined with the PTSD claim on appeal, and that these claims should be considered together.  Therefore, the Board directed the RO to adjudicate the claim for a TDIU prior to September 16, 2005, along with the PTSD claim, and if the TDIU claim was denied, to give the Veteran the opportunity to file a timely appeal.  

The record reflects that the RO denied the Veteran's claim for a TDIU prior to September 16, 2005, in a June 2009 rating decision.  In June 2010, the Veteran filed a NOD.  A SOC was issued in October 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2010.  Therefore, the Board has characterized this appeal as encompassing this matter, as set forth on the title page.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  Pertinent to the April 2000 claim for increase and prior to September 16, 2005, the Veteran's PTSD was manifested, primarily, by suicidal ideation, impaired impulse control, panic attacks, depression, social isolation, sleep impairment (to include nightmares), and an inability to establish and maintain effective relationships; collectively, these symptoms are indicative of no more than occupational and social impairment with deficiencies in most areas.

3.  Competent medical opinion and other evidence tends to support a finding that, from the March 4, 2004 date of VA examination, the Veteran's PTSD with depressive reaction associated with anxiety has prevented him from obtaining and retaining substantially gainful employment; entitlement to a TDIU prior to that date is not shown.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD with depressive reaction associated with anxiety, prior to September 16, 2005, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a TDIU prior to March 4, 2004, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2010).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU from March 4, 2004, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, February 2004, March 2006 and April 2006 post-rating letters provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for an increased rating and for a TDIU, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  These letter also requested that the appellant submit any evidence in his possession pertinent to the claim, consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect.  The letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.

After issuance of above-described notice, and opportunity for the Veteran to respond, July 2010 and November 2010 SSOCs reflect readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the appeal.  Pertinent medical evidence associated with the claims file consists of VA and private treatment records, and the report of August 2000 and March 2004 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claims is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543. See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

VA outpatient treatment records from 2000 reflect that the Veteran frequently sought treatment for his psychiatric symptoms.  In January 2000, the Veteran reported symptoms of anger and irritability.  He described a lack of interest in his job in June 2000, and in July 2000, it was noted that the Veteran had gotten into an altercation with a coworker.  While it was noted that he was upset, the Veteran indicated that he would just let it go.  A Global Assessment of Functioning (GAF) score of 70 was assigned.  

On VA psychiatric examination in July 2000, it was noted that the Veteran was married with 3 children, and was employed as an x-ray technician at a VA medical center (VAMC).  The Veteran reported that he was chronically irritable and lost his temper quickly at home and on the job.  Though he was working, he noted that he had missed over 40 days during the past year due to PTSD-related symptoms.  The Veteran also indicated that he was frequently in conflict with his coworkers and patients, though he was generally able to function at work.  He also indicated that he had many conflicts with his wife and children.  Socially, he was highly isolated with no friends and intolerance of crowds.  The Veteran also reported that while he was somewhat paranoid, he was not delusional.  While a history of alcohol and cocaine abuse was noted, the Veteran stated that he was in remission for substance abuse for 7 years.   

Other symptoms noted included recurrent and intrusive distressing recollections, nightmares, flashbacks, psychological and physiological reaction to reminders of trauma, avoidance, diminished interest in activities, estrangement from others, sense of foreshortened future, and increased arousal symptoms.  The Veteran reported that he experienced occasional suicidal ideation and frequent homicidal ideation, but denied any current plan or intention.  He also noted that he avoided interpersonal situations in order to prevent becoming assaultive.  Severe chronic anxiety and panic attacks on a regular basis were also noted.  The Veteran also reported some auditory hallucinations-paranoid, but not psychotic-in degree.

On mental status examination, the Veteran was oriented, and ability to maintain personal hygiene was intact.  Speech was within normal limits.  There was some short term memory deficits reported, but no evidence of obsessive or ritualistic behavior.  The Veteran reported a history of chronic panic attacks, controlled with psychiatric medication.  The examiner noted that the Veteran experienced chronic depression and anxiety, impaired impulse control, and sleep impairment.  A diagnosis of PTSD was assigned, and a GAF score of 50 was assigned.

In October 2002, VA outpatient treatment records reflect continued difficulties with work, including a desire to hit one of his coworkers; however, the Veteran reported that he did not want to lose his job and needed the money.  A February 2004 entry notes that the Veteran was recommended for light duty for his job, but he refused.  

On VA psychiatric examination in March 2004, the Veteran described his home life as chaotic and his family as dysfunctional.  He reported that he was still working at the Brooklyn VAMC as an x-ray technician, but an administrative officer had told him that they wanted to get rid of him.  The Veteran indicated that his salary had been reduced due to frequent absences for which pay was deducted.  With respect to social relationships, the Veteran indicated that he had no close friends, and only occasional contact with his brother.  Subjective complaints included poor sleep, nightmares, re-experiencing traumatic events, chronic intrusive thoughts, emotional numbing, avoidance, a sense of foreshortened future, chronic irritability, and poor anger control.  He reported that he was physically aggressive with his daughters and wife, as well as with patients at work.  Hyperarousal, hypervigilance, exaggerated startle response, poor concentration, chronic paranoid ideation, chronic anxiety, depression, and panic attacks were also endorsed.

On mental status examination, the examiner found the Veteran to be adequately groomed and dressed, but his mood was depressed and irritable.  His affect was profoundly constricted and thought process was somewhat tangential.  Thought content was notable for depression, guilt, hopelessness, and paranoid ideation.  The Veteran denied hallucination or dissociative episodes, as well as homicidal or suicidal ideation.  His capacity for judgment and insight was good.  A diagnosis of PTSD with a GAF score of 45 was assigned.  The examiner found that the Veteran's psychiatric incapacity was severe, and daily functioning at work was severely incapacitated by psychiatric dysfunction.  The examiner also described the Veteran's relationships with his wife and children as chaotic, antagonistic, and lacking intimacy.  It was also noted that the Veteran frequently got into altercations with coworkers and patients, and was frequently unable to go to work due to depressive and panic symptoms.  The examiner indicated that the Veteran was barely functioning at work, and only sustaining due to allowances made because he was a disabled Veteran.  He had been told that otherwise, he would have been fired.

In July 2004, VA outpatient treatment records that the Veteran was fed up with his job and felt panicky about his job.  He was worried about his frequent absenteeism.  

A statement from the Veteran from August 2004 stated that he had attempted suicide, which led to an arrest and subsequent DUI conviction.  He reported that he was originally charged with using his motor vehicle as a weapon and a DUI, but the first charge was dropped.  An August 2004 VA outpatient treatment reports confirms that the Veteran was suicidal and arrested on the alleged charge of hitting other vehicles.   In the statement, the Veteran also reported that he had used up his sick and annual leave and took an additional 120 days off.  In a subsequent statement, the Veteran reported that he was out of work from June 2004 through October 2004.  

In April 2005, VA outpatient treatment records reflect that the Veteran was paranoid and thought that he was being taking advantage of by his coworkers.  A VA outpatient treatment record from July 2005 notes that the Veteran's supervisor came in to speak to the treating physicians and was concerned about the Veteran missing days of work without pay almost every week. The supervisor indicated that he had tried to accommodate the Veteran, but it had come to a point where they were no longer able to do so.  

In September 2005, it was noted that the Veteran left his job due to feeling stressed and overwhelmed and a described threatening atmosphere at work.  

An October 2005 statement from a VA staff psychiatrist notes that the Veteran began seeking treatment for his psychiatric disability in 1990.  He reported that while the Veteran's mental condition used to be controlled by medication, it had turned for the worse over the course of the past few years, and he was no longer able to work.  

III.  Analysis

A.  Increased Rating for PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods during the period prior to September 16, 2005.

The rating for the Veteran's PTSD with depressive reaction associated with anxiety has been assigned pursuant to Diagnostic Code 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R.           § 4.130.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Historically, the Veteran was granted service connection for schizophrenia in a March 1971 rating decision.  A 50 percent rating was assigned from July 25, 1970.  Over the next twenty years, the Veteran was granted temporary 100 percent ratings on three occasions on the basis of hospitalization for his psychiatric disability, but following these periods, his rating returned to 50 percent.  The Veteran filed the current claim for an increased rating in April 2000.  As noted above, in March 2005, the RO assigned a 70 percent rating for PTSD with depressive reaction associated with anxiety, effective April 18, 2000, the date of claim for the increase.  In a January 2007 rating decision, a 100 percent rating was assigned, effective September 16, 2005.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that, for the period prior to September 16, 2005, the criteria for a rating in excess of 70 are not met.

Collectively, the aforementioned medical evidence reflects that, during the period from the Veteran's April 2000 claim through September 16, 2005, the Veteran's PTSD with depressive reaction associated with anxiety, was manifested by sleep disturbance with vivid nightmares, anxiety, depression, occasional suicidal or homicidal ideation, paranoia, periodic panic attacks, irritability, isolation and exaggerated startle response.  It had also been manifested by severe social and occupational impairment, including conflicts with coworkers and family members.   This is a level of occupational and social impairment no greater than what is contemplated in the currently assigned in a 70 percent disability rating.  

At no point during the period prior to September 16, 2005, did the Veteran's overall PTSD with depressive reaction with anxiety symptomatology meet the criteria for a rating in excess of 70 percent.  In this regard, the medical evidence does not show the Veteran to have gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name; or other symptoms that are characteristic of a 100 percent rating.  Rather, the Veteran was consistently described as alert and fully oriented, showing appropriate behavior, generally having no indications of psychotic hallucinations or delusions, and having no impairment in sense of perception, no more than mild memory loss, no psychosis or psychotic phenomena, good hygiene, and the ability to perform activities of daily living.  

The Board has considered the fact that, at times prior to September 16, 2005, it was noted that the Veteran's thought process was tangential, and that he was aggressive and conflicted with family members and coworkers and that he had suicidal thoughts.  However, such symptomatology is contemplated in the 70 percent rating assigned, which include occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as speech intermittently illogical, obscure, or irrelevant, suicidal ideation, and impaired impulse control.

While the Board acknowledges these reports of one occasion of auditory hallucination and one occasion of homicidal ideation, the Veteran's psychiatric symptomatology, taken as a whole, does not approximate persistent delusions, grossly inappropriate behavior, or persistent danger of hurting self or others.    

The Board further finds that none of the GAF scores assigned prior to September 16, 2005, alone, provides a basis for assigning the maximum, 100 percent rating for PTSD.  As indicated, the Veteran was assigned the following scores during this period:  70 in July 2000, 50 on examination in August 2000, and 45 on examination in March 2004.

According to DSM-IV, GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  

In this case, the GAF score of 60 and above clearly reflect even less impairment than that contemplated in the current 70 percent rating; hence, this score provides no basis for a higher, initial rating.  Moreover, the GAF scores of 45 and 50 appear to suggest a level of impairment no greater than that that contemplated in the 70 percent rating.

Accordingly, the Board finds that the Veteran's psychiatric disability picture, prior to September 16, 2005, more nearly approximated the criteria for a 70 percent rating, and that the criteria for the maximum 100 percent rating are not met.  See 38 C.F.R. § 4.7.

The Board notes that in evaluating this claim the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
   
B.  TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the disability percentage requirements 
above, multiple disabilities incurred as a POW will be considered as one disability.  38 C.F.R. § 4.16(a).    

In this case, the Veteran meets the objective, minimum percentage requirements (set forth in 38 C.F.R. § 4.16(a)), for award of a of a schedular TDIU for the period prior to September 15, 2005, as service connection was in effect for PTSD with depressive reaction associated with anxiety, rated as 70 percent disabling.  See 38 C.F.R. § 4.16a.  However, the remaining question is whether the Veteran's service-connected disability, in fact, rendered him unemployable during that period.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, 
special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19;  see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Under 38 C.F.R. § 4.16(a), marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination.

In addition to the above-noted medical and lay evidence, on his October 2005 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran indicated that he last worked in September 2005 at the Brooklyn VAMC.  He indicated that he left his job due to his psychiatric disability.  He also indicated that his highest level of education was two years of college.

Considering the pertinent evidence in light of the above, and affording the Veteran the benefit of the doubt, the Board finds that a TDIU is warranted from March 4, 2004, but not prior to that date.

With resolution of reasonable doubt in the Veteran's favor, the competent evidence of record tends to support the Veteran's claim for a TDIU since March 4, 2004, but not anytime before that date.  Prior to March 4, 2004, the Veteran was working as an x-ray technician.  The August 2000 VA examination reflects that the Veteran was working, though he was having difficulty getting along with his coworkers and patients at work.  VA outpatient treatment records from 2000 through March 2004 also reflect that the Veteran continued to struggle getting along with his coworkers and was generally not interested in his job, though he continued on due to financial concerns.  In sum, the record prior to March 4, 2004, while demonstrating difficulty in maintaining employment, does not demonstrate that the Veteran was physically and mentally incapable of working.

However, the Board finds that the collective evidence since March 4, 2004, indicates that the Veteran has been unemployable due to service-connected psychiatric disability.  While the Veteran was still employed at this time, the records reflects that he was taking a significant amount of leave without pay and was consistently struggling to get along with coworkers and patients.   On VA examination in March 2004, the VA examiner noted that the Veteran was only sustained at work due to allowances made because he was a disabled Veteran, and that he would have been fired otherwise.  This opinion tends to suggest that the Veteran was marginally employed at that time.  See 38 C.F.R. § 4.16(a).  As noted above, marginal employment is not considered substantially gainful employment.

The Veteran later reported that he had not worked from June 2004 through October 2004 and submitted time sheets showing numerous absences.  Also, in August 2004, it was noted that the Veteran was suicidal and had been arrested.   In August 2005, the Veteran's supervisor reported concerns with his frequent absenteeism indicated inability to accommodate his disability any longer.  

Considering the numerous opinions of record indicating that the Veteran's service-connected PTSD with depressive reaction associated with anxiety have adversely impacted his employability and cause frequent absences without pay from work, the Board finds that the competent, probative evidence of record appears to support a finding that the Veteran's service-connected PTSD with depressive reaction associated with anxiety has precluded substantially gainful employment since the March 4, 2004, date of VA examination.  

The Board has favorably applied the benefit-of-the doubt doctrine in determining that, from March 4, 2004, the criteria for a grant of a TDIU have been met, but finds that the preponderance of the evidence is against award of a TDIU before that date.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating in excess of 70 percent for PTSD with depressive reaction associated with anxiety, prior to September 16, 2005, is denied.

A TDIU prior to March 4, 2004, is denied.

A TDIU is granted from March 4, 2004, subject to the legal authority governing the payment of VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


